In an action to recover damages for personal injuries, etc., the plaintiff Luis Crespo appeals from an order of the Supreme Court, Kings County (Jackson, J.), dated February 7, 2001, which granted the motion of the defendant Shaaban Mohamed Amir Saad, and the separate motions of the defendants Luis Guzman and BV Car Ventures, Inc., for summary judgment dismissing the complaint insofar as asserted by him against them on the ground that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with one bill of costs.
The respondents made a prima facie showing that the appellant did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Thus, it was incumbent on the appellant to come forward with admissible evidence sufficient to raise a triable issue of fact (see, Gaddy v Eyler, 79 NY2d 955). The appellant failed to do so (see, Taylor v Jerusalem Air, 280 AD2d 466; Grossman v Wright, 268 AD2d 79, 84). Ritter, J.P., Feuerstein, O’Brien, H. Miller and Townes, JJ., concur.